10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 2:_19-cv-02076 Document 1 Filed 03/20/19 Page 1 of 10 Page |D #:1

Thomas P. Riley, SBN 194706

LAW OFFICES OF THOMAS P. RILEY, P.C.
First 'Library Square

1114 _Fremont Avenue

South Pasadena, CA 91030-3227

Tel: 626-799-9797
Fax: -626-799-9795
TPRLAW@att.net

Attor'neys for Plaintifi`
Inno\_'rative Sports Management, Inc.,
dfbfa lntegrated Sports Media

UNITED STATES I)ISTRICT COURT
FOR THE
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

INN(_)VATIVE SPORTS MANAGEMENT, Case No.:
INC., DfoA INTEGRATED SPORTS
MEDIA, COMPLAINT

Plaintii`f,

5 vs.

RAFAEL CANOVA, individually and d;’b;'a

 

 

CON SABOR A PERU L.A.,
Defendant.
`PLAINTIFF ALLEGES:
JURISDICTION
1. Jurisdiction is founded on the existence of a question arising under particular statutes This

action is brought pursuant to several federal statutes, including the Comrnunications Act oi" 1934,
as amended, Title 4? U.S.C. 605, er seq,, and The Cable & 'I`elevision Consumer Protection and
Cornpetition Act of 1992, as amended, Titie 4? U.S. Section 553._ et seq, and California B&P
Section 12200, a California state statute.

 

Page |

 

 

10
11
12
13
14
15
16
12
13
19
20
21
22
23
24
25
26
22
23

 

ase 2:19-cv-02076 Document 1 Filed 03/20/19 Page 2 of 10 Page |D #:2

2. This Court has jurisdiction of the subject matter of this action pursuant to 28 U.S.C,
Section 1331, which states that the District Courts shall have original jurisdiction of all civil
actions arising under the Constitution, laws, or treaties, of the United States. This Court has subject
matter jurisdiction over the state law claims pursuant to 28 U.S.C. § 1362 (supplemental

jurisdiction).

3. This Court has personal jurisdiction over the parties in this action as a result ot` the
Defendant’s wronng acts hereinafter complained of which violated the Plaintit`f's rights as the
exclusive commercial domestic distributor of the televised soccer Program hereinafter set forth at
lengthl The Defendant’s wrongful acts consisted of the interception, reception, publication,
divulgence, display, exhibition, and tortious conversion of said property of Plaintit`t` within the
control of the Plaintiff in the State of Califomia constituting an unfair business practice in violation

of the law, including specific California state statutes, more particularly set forth below.

VENUE

4. Pursuant to Title 47 U.S.C. Section 605, venue is proper in the Central District of
California, because a substantial part of the events or omissions giving n'se to the claim occurred in
this District andr“or because, inter afia, Defendant resides within the State of California (28 U.S. C.
§ 1391 (b) and 28 U.S.C. § 84(c)(2)),

INTRADISTRICT ASSIGNMENT

5. : Assignrnent to the Western Division of the Central District of Calit`ornia is proper
because a substantial part of the events or omissions giving rise to the claim occurred in Los
Angeles County and/’or the United States District Court for the Central District of California has
decided that suits of this nature, and each of them, are to be heard by the Courts in this

particular Division.

THE PARTIES
6. Plaintit`f, Innovative Sports Management, lnc., dfbr’a lntegrated Sports Media is, and at all
relevant times mentioned was, a New Jersey corporation with its principal place of business

located at 64 North Summit Street, Suite 218, Tenafly, NJ 07670.

 

Page 2

 

 

l.h-P~WN

\DOO'--.`|O\

10
11
12
13
14
15
16
12
13
19
20
21
22
23
24
25
26
22
28

se 2:19-cv-02076 Document 1 Filed 03/20/19 Page 3 of 10 Page |D #:3

 

7. Defendant Rafael Canova is an owner, andr’or operator, andjor licensee_. andr’or permittee,
andfor person in charge, andr'or an individual with dominion, control, oversight and management
of the commercial establishment doing business as Con Sabor a Peru L.A. operating at 5163
Venice Blvd., Los Angeles, California 90019.

8. Def`endant Rafael Canova is the sole individual identified as the Business Owner of Con

Sabor a Peru L.A. on the Con Sabor a Peru L.A. business license issued by Los Angeles County.

9. Plaintiff is informed and believes, and alleges thereon that on Friday, March 23, 2018 (the
night of the Program at issue herein, as more specifically defined in paragraph 14), Defendant
Rafael Canova had the right and ability to supervise the activities of Con Sabor a Peru L.A., which

included the unlawful interception of Plaintiff’s Program.

10. Plaintiff is informed and believes, and alleges thereon that on Friday, March 23, 2018 (the
night of the Progr'am at issue herein, as more specifically defined in paragraph 14), Defendant
Rafael Canova, as the sole individual specifically identified as the owner of Con Sabor a Peru
L.A., had the obligation to supervise the activities of Con Sabor a Peru L.A., which included the
unlawhsl interception of Plaintif`f’s Progmm.

11. Plaintiff is informed and believes, and alleges thereon that on Friday, March 23, 2018 (the
night of the Program at issue herein, as more specifically defined in paragraph 14), Defendant
Rafael Canova personally, or by specifically directed the employees of Con Sabor a Peru L.A. to
unlawfully intercepted and broadcast Plaintist Progmm at Con Sabor a Peru L.A.. The actions of
the employees of Con Sabor a Peru L.A. are directly imputable to Defendant Rafael Canova and

by virtue of his ownership of Con Sabor a Peru L.A..

12. Plaintiff is informed and believes, and alleges thereon that the unlawful broadcast of
Plaintif`f" s Program, as supervised andfor authorized by Defendant Rafael Canova, resulted in
increased profits for Con Sabor a Peru L.A..

1’1‘!

fill

ffr‘

 

 

 

Page 3

 

10
11
12
13
14
15
16
12
13
19
20
21
22
23
24
25
26
22
28

\1

ise 2:19-cv-02076 Document 1 Filed 03/20/19 Page 4 of 10 Page |D #:4

COUNT I
(Violation of Title 47 U.S.C. Section 605)

13. Plaintiff Innovative Sports Management, inc., drbfa Integrated Sports Media, hereby
incorporates by reference all of the allegations contained in paragraphs 1~12, inclusive, as though

set forth herein at length.

14. Pursuant to contract, Plaintiff Innovative Sports Management, Inc., d/bfa lntegrated Sports
Media, was granted the exclusive nationwide commercial distribution (closed-circuit) rights to
Peru v. Croaria, latemational Friendly Soccer Game, telecast nationwide on Friday, March 23,
2018 (this included all interviews and game commentary encompassed in the television

broadcast of the event, hereinafter referred to as the "Program").

15. Pursuant to contract, Plaintiff Innovative Sports Management, Inc., d/bfa lntegrated Sports
Media, entered into subsequent sublicensing agreements with various commercial entities
throughout North America, including entities within the State of California, by which it granted
these entities limited sublicensing rights, specifically the rights to publicly exhibit the Program
within their respective commercial establishments in the hospitality industry (i.e., hotels,

racetracks, casinos, bars, taverns, restaurants, social clubs, etc.).

16. As a commercial distributor and licensor of sporting events, including the Program,
Plaintiff Innovative Sports Management, Inc., dfbfa Integrated Sports Media, expended substantial
monies marketing, advertising, promoting, administering and transmitting the Program to its

customers, the aforementioned commercial entities

17. With full knowledge that the Program was not to be intercepted, received, published,
divulged, displayed, andr‘or exhibited by commercial entities unauthorized to do so, the above
named Defendant, either through direct action or through actions of employees or agents directly
imputable to Defendant (as outlined in paragraphs 7-12 above), did unlawiiilly intercept, receive,
publish, divulge, display, andr’or exhibit the Program at the time of its transmission at his
commercial establishment in Los Angeles, California located at 5163 Venice Blvd., Los Angeies,
California 90019.

f//

 

 

 

Page 4

 

\DOQ“-JO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ass 2:19-cv-02076 Document 1 Filed 03/20/19 Page 5 of 10 Page |D #:5

18. Said unauthorized interception, reception, publication, exhibition, divulgence, display,
andi'or exhibition of the Prograrn by the Defendant was done willfully and for purposes of direct

and/or indirect commercial advantage andfor private financial gain.

19. Title 47 U.S.C. Section 605, er seq., prohibits the unauthorized publication or use of
communications (such as the transmission of the Program for which Plaintiff Innovative Sports

Management, Inc., dfbfa lntegrated Sports Media, had the distribution rights thereto).

20. By reason of the aforesaid mentioned conduct, the aforementioned Defendant, violated
Title 47 U.S.C. Section 605, er seq.

21. By reason of the Defendant’s violation of Titfe 47 U.S.C. Section 605, er seq., Plaintiff
Innovative Sports Management, Inc., dfbfa lntegrated Sports Media, has the private right of action
pursuant to Title 47 U.S.C. Section 605.

22. As the result of the aforementioned Defendant’s violation of Title 47 U.S.C. Section 605,
and pursuant to said Section 605, Plaintiff Innovative Sports Management, Inc., dfbfa lntegrated
Sports Media, is entitled to the following from the Defendant:

(a) Statutory damages for each willful violation in an amount to
8100,000.00 pursuant to Title 47 U.S.C. 605(e)(3)(C)(ii), and

(b) The recovery of full costs, including reasonable attorneys’ fees,
pursuant to Title 47 U.S.C. Section 605(e)(3 )(B)(iii).

WHEREFORE, Plaintiff prays for judgment as set forth below.

M
(Violation of Title 47 U.S.C. Section 553)

23. Plaintiff hereby incorporates by reference all of the allegations contained in paragraphs l-
22, inclusive, as though set forth herein at length
717

 

Page 5

 

 

G\U"t~lh

\DQO‘-J

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
22
23

 

ass 2:19-cv-02076 Document 1 Filed 03/20/19 Page 6 of 10 Page |D #:6

24. The unauthorized interceptions, reception, publication, divulgence, display, andfor

exhibition of the Program by the above named Defendant was prohibited by Title 47 U.S.C.
Section 553, et seq.

25. By reason of the aforesaid mentioned conduct, the aforementioned Defendant violated Title
47 U.S.C. Section 553, et seq.

26. By reason of the Defendant’s violation of Title 47 U.S.C. Section 553, et seq., Plaintiff

Innovative Sports Managernent, lnc., d/b/a Integrated Sports Media, has the private right of action
pursuant to Title 47 U.S.C. Section 553.

27. As the result of the aforementioned Defendant’s violation of Title 47 U.S.C. Section 553,
Plaintiff Innovative Sports Management, lnc., dr'b!a Integrated Sports Media, is entitled to the
following from Defendant:

(a) Statutory damages for each violation in an amount to

$10,000.00 pursuant to Title 47 U.S.C. § 553(0)(3)(A)(ii); and also

(b) Statutory damages for each willful violation in an amount to
$50,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(B); and also

(c) The recovery of full costs pursuant to Title 47 U.S.C. Section 553
(c)(2)(C); and also

(d) In the discretion of this Honorable Court, reasonable attorneys’ fees,
pursuant to Title 47 U.S.C. Section 553 (c)(2)(C).
777
777
777
777
/77
777
/7/

 

Page 6

 

 

C> "~D OQ *--J O\

11
12
13
14
15
16
12
13
19
20
21
22
23
24
25
26
22
23

\1

ise 2:19-cv-02076 Document 1 Filed 03/20/19 Page 7 of 10 Page |D #:7

WHEREFORE, Plaintiff prays for judgment as set forth below.-

COUNT III

(Conversion)

28. Plaintiff hereby incorporates by reference all of the allegations contained in paragraphs l-

27, inclusive, as though set forth herein at length

29. By their aforesaid acts of interception, reception, publication, divulgence, display, andfor
exhibition of the Program at his commercial establishment at the above-captioned address, the
aforementioned Defendant, tortuously obtained possession of the Program and wrongfully

converted same for their own use and benefit.

30. The aforesaid acts of the Defendant was willfbl, malicious, egregious, and intentionally

designed to harm Plaintiff lnnovative Sports Management, lnc., dfbfa integrated Sports Media, by
depriving Plaintiff of the commercial license fee to which Plaintiff was rightfully entitled to
receive from them, and in doing so, the Defendant subjected the Plaintiff to severe economic

distress and great financial loss.

31. Accordingly, Plaintiff innovative Sports Management, inc., dfb!a lntegrated Sports
Media, is entitled to both compensatory, as well as punitive and exemplary damages, from
aforementioned Defendant as the result of the Defendant’s egregious conduct, theft, and

conversion of the Progmm and deliberate injury to the Plaintiff

WHEREFORE, Plaintiff prays for judgment as set forth below.

COUNT IV

(Violation of California Business and Professions Code Section 17200, er seq.)

32. Plaintiff hereby incorporates by reference all allegations contained in Paragraphs 1-31,
inclusive, as set forth herein at length.
/1'/

 

 

 

Page 7

 

-i`=»f..»-ll\.)

(.J'l

\DOQ‘-~IO\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ass 2:19-cv-02076 Document 1 Filed 03/20/19 Page 8 of 10 Page |D #:8

33. By contract, Plaintiff lnnovative Sports Management, lnc., d/bfa Integrated Sports Media,

was granted exclusive domestic commercial exhibition closed-circuit rights to the Program.

34. Plaintiff did not authorize transmission, interception, reception, divulgence, exhibition, or
display of the Program to the general public, persons at large, or to the commercial

establishment operated by the foregoing Defendant.

35. With full knowledge that the Program was not to be intercepted, received, published,

divulged, displayed, and!or exhibited by commercial entities unauthorized to do so, Defendant
either through direct action or through actions of employees or agents directly imputable to
Defendant by virtue of his respective position and authority did unlawfully intercept, receive,
publish, divulge, display, andz’or exhibit the Program at the real time transmission of the Program ’s

broadcast at the commercial establishment, as more particularly indicated and identified above.

36. Plaintiff is informed and believes and alleges thereon that the Defendant and/or his agents,
servants, workrnen, or employees performed the aforementioned acts knowingly, willfully and to
confer a direct or indirect commercial advantage andfor private financial gain to the Defendant, to
the detriment and injury of Plaintiff and its business enterprise as a commercial distributor and

closed-circuit licensor of sports and entertainment television programming

37. The Defendant’s unauthorized interception, publication, divulgence andr‘or exhibition was
done by the Defendant wantonly, recklessly, and without regard whatsoever for the intellectual
property rights of the Plaintiffl

38. The aforementioned unlawful acts of the Defendant constituted unlawful, untrue,
fraudulent, predatory, unfair, and deceptive trade practices, and by reason of the aforementioned

conduct, the Defendant, violated Calit`omia and Professions Code Section 17200, er seq,

39. As a proximate result of the aforementioned acts attributable to the Defendant, Plaintiff has
been permanently deprived of the patronage of current, previous and potential customers of the
sports and entertainment programming it licenses commercially to the hospitality industry, all to its

severe financial injury and loss in a sum to be determined at trial.

 

 

 

Page 8

 

C`.'>\OOQ‘-~l€\l.h-lh-

11
12
13
14
15
16
12
13
19
20
21
22
23

25
26
27
28

 

sss 2:19-cv-02076 Document 1 Filed 03/20/19 Page 9 of 10 Page |D #:9

40. By reason of the Defendant’s violation of California Business and Professions Code
Section 17200, er seq., Plaintiff Innovative Sports Management, lnc., dx’bfa Integrated Sports
Media is entitled to restitution for its injuries, the disgorgement and turn-over of the Defendant’s
ill-gotten gains, as well as injunctive and declaratory relief, from Defendant as may be made more

appropriately determined at trial.

41. Plaintiff is entitled to its attorneys’ fees from the Defendant for enforcing California
Business and Professions Codc Section 17200 as it meets the standards of a private attorney

general as specifically and statutorily defined under California Civil Procedure Section 1021 .5.
WHEREFORE, Plaintiff prays for judgment as set forth below.
As to the First Count:

l. For statutory damages in the amount of $1 10,000.00 against the Defendant;

2. For reasonable attomeys’ fees as mandated by statute;

3. For all costs of suit, including but not limited to filing fees, service of
process fees, investigative costs; and

4. For such other and further relief as this Honorable Court may deem just

and proper.

As to the Second Count:

;-_1

For statutory damages in the amount of $60,000.00 against the Defendant;

2. For reasonable attomeys’ fees as may be awarded in the Court’s
discretion pursuant to statute;
3. For all costs of suit, including but not limited to filing fees, service
of process fees, investigative costs; and
4. For such other and further relief as this Honorable Court may deem just
and proper.
777
7//

 

Page 9

 

 

Ca

10
11
12
13
14
15
16
12
13
19
20
21
22
23
24
25
26
22
23

Pl-*~‘!‘°

Dated: %//7

e 2:19-cv-02076 Document 1 Filed 03/20/19 Page 10 of 10 Page |D #:10

As to the Third Count:

For compensatory damages in an amount according to proof against the Defendant
F or exemplary damages against the Defendant;
F or punitive damages against the Defendant;

For reasonable attomeys’ fees as may be awarded in the Court’s discretion pursuant

to statute;

For all costs of suit, including but not limited to filing fees, service of process fee,
investigative costs;

F or such other and fm'ther relief as this Honorable Court may deem just and proper.

As to the Fourth Count:

For restitution to the Plaintiff in an amount according to and from the Defendant,
for his ill-gotten gains;

For declaratory relief;

F or prohibitory and mandatory injunctive relief;

For reasonable attorneys’ fees as may be awarded in the Court’s

discretion pursuant to statute;

For all costs of suit, including but not limited to filing fees, service

of process fees, investigative costs; and

F or such other and ftuther relief as this Honorable Court may deem just and proper.

   

 

 

   

L 0 OF THUMAS P. RILEY, P.C.
y: Thomas . Riley
Attorneys for Plaintiff
lnnovative Sports Management, Inc., dfb;'a Integrated
Sports Media

 

 

 

 

Page 10

 

